PER CURIAM.
Appellant challenges the propriety of an adverse partial summary judgment. Our review of the record leads us to conclude that the appellee/movant failed to negate the existence of genuine issues of material fact. Consequently the final summary judgment is reversed and the cause is remanded for further proceedings. See Landers v. Milton, 370 So.2d 368 (Fla.1979); Holmes v. Taylor, 456 So.2d 1323 (Fla. 4th DCA 1984).
*217Reversed and remanded for further proceedings.
ANSTEAD, C.J., and HERSEY and BARKETT, JJ., concur.